37 So.3d 935 (2010)
Christopher O. HILL and Myrtle R. Suckie, Appellants,
v.
Richard DEL TORO, Jr., Appellee.
No. 4D10-461.
District Court of Appeal of Florida, Fourth District.
June 9, 2010.
Rehearing Denied July 16, 2010.
James P. Waczewski of Luks, Santaniello, Perez, Petrillo, Gold & Jones, Tallahassee, for appellants.
Frank DiGiacomo of the Law Office of Frank DiGiacomo, Stuart, for appellee.
PER CURIAM.
Affirmed. See Hickman v. R.A. Sacino, 566 So.2d 903 (Fla. 4th DCA 1990).
GROSS, C.J., STEVENSON and CIKLIN, JJ., concur.